Citation Nr: 0907306	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  


FINDING OF FACT

Service connection remains in effect for post-traumatic 
stress disorder (PTSD) (30 percent from March 2005), scars of 
the right shoulder and right neck (0 percent from March 
2005), and nonspecific dermatitis of both lower extremities 
(0 percent from March 2005).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for multiple 
noncompensable service-connected disabilities have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.324 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).  

In a November 2008 decision, the Board granted the Veteran's 
claim for service connection for PTSD.  By a December 2008 
rating action, the Appeals Management Center (AMC) in 
Washington, D.C. effectuated the Board's decision.  In so 
doing, the AMC granted service connection for PTSD and 
awarded a 30 percent rating for this disability, effective 
from March 2005.  

Service connection remains in effect for the following 
disabilities:  PTSD (30 percent from March 2005), scars of 
the right shoulder and right neck (0 percent from March 
2005), and nonspecific dermatitis of both lower extremities 
(0 percent from March 2005).  

As the pertinent regulation stipulates, a single 10 percent 
rating may be awarded when a veteran is determined to have 
two or more separate noncompensable permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability.  38 C.F.R. § 3.324 
(2008).  In the present case, service connection has been 
granted for PTSD, and a compensable evaluation of 30 percent 
has been awarded for this disability.  Clearly, therefore, a 
single 10 percent rating based on the existence of multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324, cannot be awarded.  Id.  

Indeed, based upon the facts as discussed herein, the 
Veteran's claim for a compensable evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324, must be denied as legally insufficient.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the basis of a lack of legal merit or a 
lack of entitlement under the law).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VCAA notice is not required for the Veteran's § 3.324 claim 
because this issue involves a matter that cannot be 
substantiated as a matter of law.  See Sabonis, 6 Vet. 
App. at 430; VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  




ORDER

A compensable evaluation for multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. 
§ 3.324, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


